In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                   ___________________________
                        No. 02-22-00138-CV
                   ___________________________

IN RE SVN MED, LLC, SUMIT RAI, KIM DE MORA, CHRIS SOVIERO, ILAN
         REICH, AND VIATAR CTC SOLUTIONS, INC., Relators




                           Original Proceeding
              442nd District Court of Denton County, Texas
                      Trial Court No. 21-6505-442


                Before Womack, J.; Kerr and Wallach, JJ.
                  Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus, real party in

interest’s response, and relators’ reply and is of the opinion that relief should be

denied.1 Accordingly, relators’ petition for writ of mandamus is denied. We lift our

April 21, 2022 stay of the trial court’s March 21, 2022 order.

                                                       Per Curiam

Delivered: June 10, 2022.




      1
        Because real party in interest has conceded that it is not seeking relator SVN
Med, LLC’s engagement letters and attorney’s-fees invoices at this time, and therefore
that the requests for these items were inadvertently included in the order compelling
discovery, we decline to grant relief regarding those requests (Requests for Production
75 and 76 to SVN Med, LLC and Requests for Production 54 and 55 to the other
relators). We are confident that the trial court will modify its order compelling
discovery to delete these specific requests and that, in light of its concession in this
original proceeding, real party in interest will not seek to enforce these requests
against relators at this time. Should real party in interest seek to enforce this part of
the trial court’s order contrary to its concession, our disposition as to those requests is
without prejudice to any new attempt by relators to seek relief.

                                            2